Name: 75/301/EEC: Commission Decision of 18 April 1975 authorizing the Member States to approve for marketing reproductive material of certain forest species not complying with the requirements of the Council Directive on the marketing of forest reproductive material
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1975-06-05

 Avis juridique important|31975D030175/301/EEC: Commission Decision of 18 April 1975 authorizing the Member States to approve for marketing reproductive material of certain forest species not complying with the requirements of the Council Directive on the marketing of forest reproductive material Official Journal L 144 , 05/06/1975 P. 0001 - 0007++++COMMISSION DECISION OF 18 APRIL 1975 AUTHORIZING THE MEMBER STATES TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FOREST SPECIES NOT COMPLYING WITH THE REQUIREMENTS OF THE COUNCIL DIRECTIVE ON THE MARKETING OF FOREST REPRODUCTIVE MATERIAL ( 75/301/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 14 JUNE 1966 ( 1 ) CONCERNING THE MARKETING OF FOREST REPRODUCTIVE MATERIAL , AS LAST AMENDED BY THE ACT OF ACCESSION ( 2 ) , AND TO THE COUNCIL DECISION OF 1 JANUARY 1973 ( 3 ) ADJUSTING THE DOCUMENTS CONCERNING THE ACCESSION OF NEW MEMBER STATES TO THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 15 ( 1 ) THEREOF ; HAVING REGARD TO THE REQUESTS SUBMITTED BY THE NINE MEMBER STATES ; WHEREAS IN ALL THE MEMBER STATES PRODUCTION OF REPRODUCTIVE MATERIAL OF THE SPECIES SET OUT IN THE ANNEX HERETO IS INSUFFICIENT , WITH THE RESULT THAT THE REQUIREMENTS IN THESE COUNTRIES FOR REPRODUCTIVE MATERIAL OF THE AFORESAID SPECIES CANNOT BE MET ; WHEREAS NOR ARE THIRD COUNTRIES ABLE TO SUPPLY IN SUFFICIENT QUANTITIES REPRODUCTIVE MATERIAL OF THE SPECIES CONCERNED AFFORDING THE SAME GUARANTEES AS COMMUNITY REPRODUCTIVE MATERIAL AND CONFORMING TO THE REQUIREMENTS OF THE ABOVE DIRECTIVE ; WHEREAS IT IS CONSEQUENTLY APPROPRIATE TO AUTHORIZE THE MEMBER STATES TO ALLOW , FOR A LIMITED PERIOD , THE MARKETING OR REPRODUCTIVE MATERIAL OF THE SPECIES IN QUESTION WHICH SATISFIES LESS STRINGENT REQUIREMENTS ; WHEREAS FOR GENETIC REASONS THE SEED MUST BE COLLECTED AT PLACES OF ORIGIN WITHIN THE NATURAL RANGE OF THE SPECIES IN QUESTION , WHILE TO ENSURE THE IDENTITY OF THE SEED IT IS NECESSARY THAT AS STRICT GUARANTEES AS POSSIBLE ARE GIVEN ; WHEREAS IT IS MOREOVER APPROPRIATE TO AUTHORIZE EACH OF THE NINE MEMBER STATES TO APPROVE FOR MARKETING IN ITS TERRITORY SEED SATISFYING LESS STRINGENT REQUIREMENTS , AND ALSO PLANTS PRODUCED THEREFROM , WHERE SUCH SEED HAS BEEN APPROVED FOR MARKETING UNDER THIS DECISION IN ANOTHER MEMBER STATE ; WHEREAS SUCH A MEASURE IS OF A KIND CALCULATED TO PERMIT INTRA-COMMUNITY TRADE IN THE REPRODUCTIVE MATERIAL CONCERNED AND TO SATISFY MORE PRECISELY THE RESPECTIVE NEEDS OF THE MEMBER STATES CONCERNED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . EVERY MEMBER STATE IS AUTHORIZED , ON THE TERMS SPECIFIED IN THE ANNEX HERETO AND ON CONDITION THAT PROOF AS SPECIFIED IN ARTICLE 2 IS FURNISHED AS REGARDS THE PLACE OF PROVENANCE OF THE SEED AND THE ALTITUDE AT WHICH IT WAS COLLECTED , TO APPROVE FOR MARKETING WITHIN ITS TERRITORY SEED SATISFYING LESS STRINGENT REQUIREMENTS . 2 . EVERY MEMBER STATE IS ALSO AUTHORIZED TO APPROVE FOR MARKETING IN ITS TERRITORY SEED APPROVED FOR MARKETING UNDER THIS DECISION IN ANOTHER MEMBER STATE . 3 . EVERY MEMBER STATE IS ALSO AUTHORIZED TO APPROVE FOR MARKETING IN ITS TERRITORY PLANTS PRODUCED FROM THE ABOVEMENTIONED SEED . ARTICLE 2 1 . THE PROOF REFERRED TO IN ARTICLE 1 ( 1 ) SHALL BE CONSIDERED TO BE FURNISHED WHERE THE SEED IS OF THE CATEGORY " SOURCE-IDENTIFIED REPRODUCTIVE MATERIAL " AS DEFINED IN THE OECD SCHEME FOR THE CONTROL OF FOREST REPRODUCTIVE MATERIAL MOVING IN INTERNATIONAL TRADE OF 30 MAY 1967 . 2 . WHERE THE OECD SCHEME MENTIONED IN PARAGRAPH 1 IS NOT APPLIED AT THE PLACE OF PROVENANCE OF THE SEED , OTHER OFFICIAL EVIDENCE SHALL BE ADMISSIBLE . 3 . WHERE , FOR THE SPECIES LARIX LEPTOLEPIS , PICEA SITCHENSIS , PINUS STROBUS AND PSEUDOTSUGA TAXIFOLIA , OFFICIAL EVIDENCE CANNOT BE PROVIDED , MEMBER STATES MAY ACCEPT OTHER , NON-OFFICIAL , EVIDENCE . ARTICLE 3 THE AUTHORIZATIONS GIVEN IN ARTICLE 1 ( 1 ) AND ( 2 ) SHALL EXPIRE ON 31 DECEMBER 1980 . ARTICLE 4 EVERY MEMBER STATE SHALL BEFORE 31 JANUARY OF EACH YEAR COMMUNICATE TO THE COMMISSION PARTICULARS OF THE QUANTITIES OF SEED SATISFYING LESS STRINGENT REQUIREMENTS MARKETED IN ITS TERRITORY UNDER THIS DECISION DURING THE PRECEDING YEAR . THE COMMISSION SHALL INFORM THE OTHER MEMBER STATES THEREOF . ARTICLE 5 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 APRIL 1975 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION ( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ NO L 73 , 27 . 3 . 1972 , P . 14 . ( 3 ) OJ NO L 2 , 1 . 1 . 1973 , P . 1 . ANNEX MEMBER STATE*ABIES ALBA MILL.*FAGUS SILVATICA L.*LARIX DECIDUA MILL .* *KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST* FEDERAL REPUBLIC OF GERMANY*150*AUSTRIA , SWITZERLAND , CZECHOSLOVAKIA , ROMANIA , POLAND*BEFORE 30 JUNE 1975****400*AUSTRIA , SWITZERLAND , CZECHOSLOVAKIA , POLAND*BEFORE 30 JUNE 1975* BELGIUM****10 000*ROMANIA CZECHOSLOVAKIA*BEFORE 30 JUNE 197575*POLAND , CZECHOSLOVAKIA*BEFORE 30 JUNE 1975* DENMARK*1 200*ROMANIA*BEFORE 30 JUNE 1975*6 000*CZECHOSLOVAKIA , ROMANIA , BULGARIA*BEFORE 30 JUNE 1975**** FRANCE****8 000*FRANCE , ROMANIA , CZECHOSLOVAKIA*BEFORE 30 JUNE 1975*500*AUSTRIA , POLAND , CZECHOSLOVAKIA*BEFORE 30 JUNE 1975* IRELAND********** ITALY********** LUXEMBOURG********** NETHERLANDS*50*ROMANIA*BEFORE 30 JUNE 1975*15 000*ROMANIA , CZECHOSLOVAKIA , BULGARIA*BEFORE 30 JUNE 1975*50*CZECHOSLOVAKIA , POLAND*BEFORE 30 JUNE 1975* UNITED KINGDOM****2 000*ROMANIA , BULGARIA*BEFORE 30 JUNE 1975*150*POLAND , CZECHOSLOVAKIA*BEFORE 30 JUNE 1975* MEMBER STATE*LARIX LEPTOLEPIS ( SIEB . E ZUCC . ) GORD.*PICEA ABIES KARST.*PICEA SITCHENSIS TRAUTV . ET MEY .* *KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST* FEDERAL REPUBLIC OF GERMANY****150*AUSTRIA , DEMOCRATIC REPUBLIC OF GERMANY , ROMANIA , YUGOSLAVIA , CZECHOSLOVAKIA , SWITZERLAND , POLAND*BEFORE 30 JUNE 1975*500*BRITISH COLUMBIA ( CDN ) , WASHINGTON ( USA ) *BEFORE 30 JUNE 1975* BELGIUM*140*JAPAN*BEFORE 30 JUNE 1975****60*WASHINGTON ( USA ) *BEFORE 30 JUNE 1975* DENMARK*******200*BRITISH COLUMBIA ( CDN ) , WASHINGTON ( USA ) *BEFORE 30 JUNE 1975* FRANCE*300*JAPAN*BEFORE 30 JUNE 1975*700*POLAND , ROMANIA*BEFORE 30 JUNE 1975*400*WASHINGTON ( USA ) *BEFORE 30 JUNE 1975* IRELAND*******50*WASHINGTON ( USA ) *BEFORE 30 JUNE 1975* ITALY*100*JAPAN*BEFORE 30 JUNE 1975******* LUXEMBOURG*2*JAPAN*BEFORE 30 JUNE 1975******* NETHERLANDS*100*JAPAN*BEFORE 30 JUNE 1975*250*POLAND , CZECHOSLOVAKIA*BEFORE 30 JUNE 1975*50*WASHINGTON ( USA ) , BRITISH COLUMBIA ( CDN ) *BEFORE 30 JUNE 1975* UNITED KINGDOM*520*JAPAN*BEFORE 30 JUNE 1975*500*POLAND , AUSTRIA*BEFORE 30 JUNE 1975*80*BRITISH COLUMBIA ( CDN ) , WASHINGTON ( USA ) *BEFORE 30 JUNE 1975* MEMBER STATE*PINUS NIGRA ARU.*PINUS SILVESTRIS L.*PINUS STROBUS L .* *KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST* FEDERAL REPUBLIC OF GERMANY*500*AUSTRIA , YUGOSLAVIA*BEFORE 30 JUNE 1975*150*POLAND , CZECHOSLOVAKIA , AUSTRIA , DEMOCRATIC REPUBLIC OF GERMANY*BEFORE 30 JUNE 1975*200*APPALACHIANS ( USA ) , AUSTRIA , CZECHOSLOVAKIA , DEMOCRATIC REPUBLIC OF GERMANY*BEFORE 30 JUNE 1975* BELGIUM*200*AUSTRIA , YUGOSLAVIA*BEFORE 30 JUNE 1975******* DENMARK*200*AUSTRIA*BEFORE 30 JUNE 1975*55*VESTLANDET ( N ) *BEFORE 30 JUNE 1975*20*DEMOCRATIC REPUBLIC OF GERMANY*BEFORE 30 JUNE 1975* *50*YUGOSLAVIA*****5*USA** FRANCE*2 000*AUSTRIA , YUGOSLAVIA , HUNGARY*BEFORE 30 JUNE 1975*400*POLAND*BEFORE 30 JUNE 1975*500*SWITZERLAND APPALACHIANS ( USA ) *BEFORE 30 JUNE 1975* IRELAND********** ITALY*******100*APPALACHIANS ( USA ) *BEFORE 30 JUNE 1975* LUXEMBOURG********** NETHERLANDS*200*AUSTRIA*BEFORE 30 JUNE 1975****100*APPALACHIANS ( USA ) , ONTARIO ( CDN ) *BEFORE 30 JUNE 1975* UNITED KINGDOM********** MEMBER STATE*PSEUDOTSUGA TAXIFOLIA ( POIR . ) BRITT.*QUERCUS BOREALIS MICHX*QUERCUS PEDUNCULATA EHRK .* *KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST* FEDERAL REPUBLIC OF GERMANY*7 000*BRITISH COLUMBIA ( CDN ) , OREGON ( USA ) , WASHINGTON ( USA ) *BEFORE 30 JUNE 1975*4 000*DEMOCRATIC REPUBLIC OF GERMANY , AUSTRIA , CZECHOSLOVAKIA , USA , POLAND , ROMANIA*BEFORE 31 DEC . 1975*10 000*YUGOSLAVIA , CZECHOSLOVAKIA , DEMOCRATIC REPUBLIC OF GERMANY , ROMANIA , POLAND*BEFORE 31 DEC . 1975* BELGIUM*600*WASHINGTON ( USA ) *BEFORE 30 JUNE 1975******* DENMARK********** FRANCE*3 000*WASHINGTON ( USA ) *BEFORE 30 JUNE 1975****10 000*FRANCE*BEFORE 31 DEC . 1975* IRELAND*55*WASHINGTON ( USA ) *BEFORE 30 JUNE 1975******* ITALY*800*BRITISH COLUMBIA ( CDN ) , CALIFORNIA ( USA ) , WASHINGTON ( USA ) *BEFORE 30 JUNE 1975******* LUXEMBOURG*15*BRITISH COLUMBIA ( CDN ) , WASHINGTON ( USA ) *BEFORE 30 JUNE 1975******* NETHERLANDS*250*WASHINGTON ( USA ) *BEFORE 30 JUNE 1975*50 000*HUNGARY , POLAND , ROMANIA*BEFORE 31 DEC . 1975*100 000*HUNGARY , POLAND , ROMANIA*BEFORE 31 DEC . 1975* UNITED KINGDOM*300*OREGON ( USA ) , WASHINGTON ( USA ) *BEFORE 30 JUNE 1975*2 000*POLAND , CZECHOSLOVAKIA , ROMANIA , AUSTRIA*BEFORE 31 DEC . 1975*3 500*POLAND , CZECHOSLOVAKIA , ROMANIA , AUSTRIA*BEFORE 31 DEC . 1975* MEMBER STATE*QUERCUS SESSILIFLORA SAL .*** *KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST*KG*PROVENANCE*DATE OF HARVEST* FEDERAL REPUBLIC OF GERMANY*5 000*YUGOSLAVIA , CZECHOSLOVAKIA , DEMOCRATIC REPUBLIC OF GERMANY , ROMANIA , POLAND*BEFORE 31 DEC . 1975******* BELGIUM********** DENMARK*6 000*AGDERKYSTEN ( N ) *BEFORE 31 DEC . 1975******* FRANCE*20 000*FRANCE*BEFORE 31 DEC . 1975******* IRELAND********** ITALY********** LUXEMBOURG********** NETHERLANDS*20 000*DEMOCRATIC REPUBLIC OF GERMANY , CZECHOSLOVAKIA*BEFORE 31 DEC . 1975******* UNITED KINGDOM*4 250*POLAND , CZECHOSLOVAKIA , ROMANIA , AUSTRIA , NORWAY*BEFORE 31 DEC . 1975